President.
The question is, whether the words charged to have been spoken in this declaration, import any slander for which an action lies; and it is material to consider, that all the words charged to have been spoken are charged to have been spoken of and concerning a particular transaction, and must, therefore, be understood with reference' to that transaction; that some of the words may be actionable in themselves, will not be sufficient,, they must here be actionable as applied or not at all. The charge made by the defendant against the plaintiff, is this — that he did not stand to, perform and keep an award, which he had sworn to stand to, perform and keep. In no point of view would this oath be considered as obligatory upon the party taking it: the justice of the peace had no authority whatever to administer it; such act was in him clearly unlawful, extra-judicial and void. It is not slander to charge one with swearing falsely, if it appear that the swearing spoken of was not done before a court of competent jurisdiction, and upon a subject which was important to the issue of any trial. To swear a man to abide by whatever award might be made by arbitrators, however corrupt, iniquitous, or unjust, such award might be, is attempting to impose an obligation which neither law or conscience makes binding; it is an absurd and nugatory, if not a criminal act. The case of Shaffer vs. Kintzer, 1 Binney 537, is similar to this; and in that it was adjudged to be no slander, to say of a man that he had sworn falsely, the colloquium being of an extra-judicial affidavit before a justice of the peace. The cases which support this doctrine are numerous; I refer only to 1st Johns. 505, 2d Johns. 10, and the cases there cited. If a judicial officer administers an oath in a case not warranted by law, he acts not as an officer but a mere private person; and to charge one Avith perjury, in relation to such oath, is charging him with a crime he could not commit; it would be the same as to charge a man with stealing a plantation, a matter not subject to larceny. Demurrer sustained — Judgment for defendant for costs.